                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                                )
In re:                                                          ) Chapter 11
                                                                )
TZEW HOLDCO LLC, et al.,1                                       ) Case No. 20-10910 (CSS)
                                                                )
                                  Debtors.                      ) (Jointly Administered)
                                                                )

                             NOTICE OF DEBTORS’ CHANGE OF ADDRESS

TO:      (a) the Office of the U.S. Trustee for the District of Delaware; (b) the holders of the 30
         largest unsecured claims against the Debtors (on a consolidated basis); (c) counsel the agent
         under the Debtors’ postpetition credit facility; (d) counsel to the agent under the Debtors’
         prepetition revolving and term loan credit facility; (e) counsel to the Official Committee of
         Unsecured Creditors; (f) the United States Attorney’s Office for the District of Delaware; (g)
         the Internal Revenue Service; and (h) any party that requests service pursuant to Bankruptcy
         Rule 2002

                 PLEASE TAKE NOTICE THAT pursuant to Fed. R. Bankr. P. 4002(a)(5), the

above-captioned debtors and debtors-in-possession (collectively, the “Debtors”) hereby state and

give notice that the address for the Debtors has changed as follows:

Previous Address:

18575 Jamboree Road, Suite 600
Irvine, CA 92612

New Address:

3405 Michelson Drive
Irvine CA 92612




1   The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, are: Apex Parks Group, LLC (5579); Apex Real Property Holdings, LLC (1013); Speedzone Beverage
    Company, LLC (2339); Speedzone Holdings, LLC (7913); Speedzone Management, LLC (2937); TZEW Holdco
    LLC (0252); and TZEW Intermediate Corp. (1058). The location of the Debtors’ service address in these chapter
    11 cases is: 3405 Michelson Drive, Irvine CA 92612.

DOCS_DE:228406.1 04420/001
Dated: April 29, 2020        PACHULSKI STANG ZIEHL & JONES LLP


                             /s/ Timothy P. Cairns
                             Laura Davis Jones (DE Bar No. 2436)
                             David M. Bertenthal (CA Bar No. 167624)
                             Timothy P. Cairns (DE Bar No. 4228)
                             919 North Market Street, 17th Floor
                             P.O. Box 8705
                             Wilmington, Delaware 19899 (Courier 19801)
                             Telephone: (302) 652-4100
                             Facsimile: (302) 652-4400
                             Email: ljones@pszjlaw.com
                                    dbertenthal@pszjlaw.com
                                    tcairns@pszjlaw.com

                             Proposed Counsel to the Debtors and Debtors in
                             Possession




                             2
DOCS_DE:228406.1 04420/001
